Citation Nr: 1143452	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  09-12 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES
1.  Entitlement to service connection for left foot hallux limitus with degenerative joint disease.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a left ankle disability.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from May 1986 to January 1990.  The Veteran also has various unverified periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This case was most recently before the Board in April 2010, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.


REMAND

The Board's review of the record reveals that further VA action on the appeal is warranted.  

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.  In the April 2010 remand, the Board directed VA to undertake the appropriate development to verify any periods of active duty, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA) the Veteran had while serving as a member of the Army National Guard; and if, necessary, request the Veteran to submit any documentation in his possession showing such service.  In compliance with the Board's April 2010 remand, the Appeals Management Center (AMC) requested records from the Adjutant General's Office and requested that the Veteran submit any documentation verifying periods of active duty, ACDUTRA, or INACDUTRA while serving as a member of the Army National Guard.  

In reply, the Veteran resubmitted a copy of orders showing that he was ordered to active duty as a member of his Reserve Component in January 2004; and a copy of his discharge from the Army National Guard, effective March 2006.  A letter from the State of New Jersey Department of Military and Veterans Affairs indicates that no records were on file for the Veteran.

However, no attempt was made to obtain a copy of the Veteran's Official Military Personnel File (OMPF) and/or Military Personnel Record Jacket (MPRJ) to ascertain his dates of ACDUTRA and/or INACDUTRA and whether there may be a determination that the Veteran suffered an injury during his active duty or Army National Guard service.  Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Given the governing legal authority, set forth above, VA should undertake appropriate action to verify dates of active duty, ACDUTRA, and INACDUTRA for the appellant's National Guard and Reserve service.

The Veteran has asserted that his current left foot disability was caused by wearing Army boots while in the Army National Guard.  He also alleged that his current left ankle disability developed because of an abnormal gait caused by his left foot disability.  Finally, he contends that his hypertension is related to the stress of his service in the Army National Guard.  

The Board notes that reports of VA examinations dated in February 2009 and September 2010 provide diagnoses of left foot hallux limitus/rigidus and left foot osteoarthritis.  The VA examinations afforded in September 2010 resulted in diagnoses of hypertension since 1991, left ankle sprain/strain, left ankle degenerative joint disease, and old nonunion avulsion fracture of the left medial malleolus.  

However, the examiner(s) did not opine whether there is a 50 percent or better probability that the disabilities are related a period of the Veteran's active service, ACDUTRA, or INACDUTRA.  Therefore, the Board has not found the February 2009 or September 2010 VA examination reports to be adequate for adjudication purposes.  

Accordingly, the case is REMANDED to the RO or the AMC for the following actions:

1. Make an attempt to obtain copies of the Veteran's Official Military Personnel File (OMPF) and/or Military Personnel Jacket (MPRJ) to ascertain and verify all periods of ACDUTRA and INACDUTRA in the Army National Guard, as well as copies of any outstanding service treatment records.  In doing so, the RO or the AMC should contact the National Personnel Records Center (NPRC), the Defense Financial Accounting Service (DFAS), the Defense Personnel Records Imaging System (DPRIS), and any other appropriate records repository.  In contacting any records custodian, provide copies of the Veteran's DD Forms 44, and 214, Standard Form 180, and NGB Forms 22 and 23.

The RO or the AMC should continue efforts to procure the relevant records relating to the Veterans' active duty, ACDUTRA, INACDUTRA, and Army National Guard service until the records are received, it receives specific information that the records sought do not exist, or it is determined that further efforts to obtain them would be futile.  All efforts to verify the Veteran's dates of ACDUTRA, INACDUTRA, and Army National Guard service should be documented in the claims file.  Copies of all requests/responses should be associated with the claims file.  If any records sought are not obtained, the RO or the AMC should notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action (if any) to be taken.  

2. To the extent possible, the RO or the AMC should make a list of the Veteran's actual periods of ACDUTRA and INACDUTRA service in the Army National Guard.

3. Then, the claims folder should be forwarded to the physicians who performed the September 2010 VA examinations of the Veteran.  The physicians should be requested to provide an addendum stating an opinion with respect to each of the disabilities at issue as to whether there is a 50 percent or better probability that the disability (1) was first manifest during active duty, or the result of any injury suffered or disease contracted during active duty or ACDUTRA in the Army National Guard; or (2) is the result of any injury sustained during INACDUTRA in the Army National Guard.  With regard to the Veteran's hypertension, the examiner should also indicate whether it was manifested within one year of the Veteran's period of active duty ending in January 1990. 

The rationale for all opinions expressed must also be provided.  If one or both of the September 2010 examiners is/are not available, the claims folder should be provided to and reviewed by another physician(s) with appropriate expertise who should provide the required opinions with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the purpose providing the opinions.

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. After the development requested above has been completed to the extent possible, the RO or the AMC should again review the record and readjudicate the claims on appeal.  If any benefit sought on appeal is not granted to the appellant's satisfaction, the appellant should be furnished a supplemental statement of the case and given the requisite opportunity before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran unless he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

